FOURTH AMENDMENT TO CREDIT AGREEMENT


This FOURTH AMENDMENT TO CREDIT AGREEMENT (the “Fourth Amendment”)
dated September 27, 2006, is by and among ePlus inc., a Delaware corporation
(“ePlus”), the Subsidiaries of ePlus signatory hereto (including ePlus, each
individually a “Borrower” and collectively, the “Borrowers”), the Banks
signatory hereto (the “Banks”), and National City Bank, as Administrative Agent
for the Banks (the “Administrative Agent”).


BACKGROUND


A.  Pursuant to that certain Credit Agreement dated September 23, 2005, by and
among the Borrowers, the Banks, and the Administrative Agent, as amended by a
First Amendment to Credit Agreement, dated July 11, 2006, a Second Amendment
dated July 28, 2006, and a Third Amendment dated August 30, 2006 (as the same
may be modified and amended from time to time, including by this Fourth
Amendment, the "Credit Agreement"), the Banks agreed, inter alia, to extend to
the Borrowers a revolving credit facility in the maximum aggregate principal
amount of $35,000,000.
 
B.  The Borrowers did not deliver their annual audited financial statements
prior to May 31, 2006, as required by Section 5.1(a) of the Credit Agreement,
which event was waived through July 28, 2006, pursuant to the First Amendment,
and did not deliver their “Projections” for 2007 prior to June 30, 2006, as
required by Section 5.1(d) of the Credit Agreement (the “Waived Delivery
Event”), which events were waived through September 30, 2006, pursuant to the
Third Amendment, and have advised the Banks that they will be unable to deliver
such items in the timeframe set forth in the Third Amendment.


C.  The Borrowers did not deliver the following documents as required by Section
5.1 of the Credit Agreement (collectively, the “Outstanding Delivery Event”):
(a) Borrowing Base Report for the period ending August 31, 2006; (b) Compliance
Certificate (Annual), for the period ending March 31, 2006; (c) Compliance
Certificate (Quarterly), for the period ending June 30, 2006; (d) Financial
Statements (Quarterly), for the period ending June 30, 2006; (e) Inventory
Report (Annual), for the period ending March 31, 2006; (f) Inventory Report
(Quarterly), for the period ending June 30, 2006; (g) Residual Realization
Report (Annual), for the period ending March 31, 2006; and (h) Residual
Realization Report (Quarterly), for the period ending June 30, 2006.


D.  The Borrowers have requested an extension of the delivery date requirements
for the Waived Delivery Event, and a waiver and extension as to the delivery
date requirements for the Outstanding Delivery Event, as each is described
above, to which the Banks are willing to agree, on the terms and subject to the
conditions set forth herein.
 
NOW, THEREFORE, in consideration of the foregoing premises and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound hereby, the parties hereto agree
as follows:


1.  Definitions.


(a)  General Rule. Except as expressly set forth herein, all capitalized terms
used and not defined herein shall have the respective meanings ascribed thereto
in the Credit Agreement.


(b)  Additional Definition. The following additional definition shall be added
to Article 1 of the Credit Agreement to read in its entirety as follows:
 

          “Fourth Amendment” means the Fourth Amendment to this Agreement
dated September 27, 2006.


2.  Representations and Warranties. Each Borrower hereby represents and warrants
to the Administrative Agent and each Bank that, except as to the Waived Delivery
Event and the Outstanding Delivery Event, as to such Borrower:


(a)  Representations. each of the representations and warranties of such
Borrower contained in the Credit Agreement and/or the other Loan Documents are
true, accurate and correct in all material respects on and as of the date hereof
as if made on and as of the date hereof, except to the extent such
representation or warranty was made as of a specific date;


(b)  Power and Authority. (i) such Borrower has the power and authority under
the laws of its jurisdiction of organization and under its organizational
documents to enter into and perform this Fourth Amendment and any other
documents which the Banks require such Borrower to deliver hereunder
(this Fourth Amendment and any such additional documents delivered in connection
with the Fourth Amendment are herein referred to as the “Amendment Documents”);
(ii) such Borrower is in good standing in its jurisdiction of organization and
each additional jurisdiction in which it is required to be so qualified; and
(iii) all actions, corporate or otherwise, necessary or appropriate for the due
execution and full performance by the Borrower of the Fourth Amendment have been
adopted and taken and, upon their execution, the Credit Agreement, as amended by
this Fourth Amendment will constitute the valid and binding obligations of the
Borrower enforceable in accordance with their respective terms;


(c)  No Violations of Law or Agreements. the making and performance of
the Fourth Amendment will not violate any provisions of any law or regulation,
federal, state, local, or foreign, or the organizational documents of such
Borrower, or result in any breach or violation of, or constitute a default or
require the obtaining of any consent under, any agreement or instrument by which
such Borrower or its property may be bound;


(d)  No Default. no Default or Event of Default has occurred and is continuing;
and


(e)  No Material Adverse Effect. No Material Adverse Effect has occurred since
September 23, 2005.


3.  Conditions to Effectiveness of Amendment. This Fourth Amendment shall be
effective upon the Administrative Agent’s receipt of the following, each in form
and substance reasonably satisfactory to the Banks:
    
                                    (a)       Fourth Amendment. this Fourth
Amendment, duly executed by the Borrowers and the Banks;


(b)  Consent and Waivers. copies of any consents or waivers necessary in order
for the Borrowers to comply with or perform any of its covenants, agreements or
obligations contained in any agreement, which are required as a result of the
Borrowers’ execution of this Fourth Amendment, if any; and


(c)  Other Documents and Actions. such additional agreements, instruments,
documents, writings and actions as the Banks may reasonably request.


-2-


4.  Limited Waiver and Consent; Ratification. Subject to the terms and
conditions of this Fourth Amendment, the Banks and Administrative Agent hereby
waive the Outstanding Delivery Event (provided that the deliveries described
thein occur not later than November 15, 2006) and consent to the extension of
the delivery date for Waived Delivery Event, to a date not later than November
15, 2006. Except as stated in the preceding sentence, the execution, delivery
and performance of this Fourth Amendment shall not operate as a waiver of any
right, power or remedy of the Administrative Agent or the Banks under the Credit
Agreement or any Loan Document, or constitute a waiver of any provision thereof.
Except as expressly modified hereby, all terms, conditions and provisions of the
Credit Agreement and the other Loan Documents shall remain in full force and
effect and are hereby ratified and confirmed by any Borrower. Nothing contained
herein constitutes an agreement or obligation by the Administrative Agent or any
Bank to grant any further amendments to any of the Loan Documents.
 
5.  Acknowledgments. To induce the Banks to enter into this Fourth Amendment,
each Borrower acknowledges, agrees, warrants, and represents that:


(a)  Acknowledgment of Obligations; Collateral; Waiver of Claims. (i) the Loan
Documents are valid and enforceable against, and all of the terms and conditions
of the Loan Documents are binding on, the Borrowers; (ii) the liens and security
interests granted to the Administrative Agent by the Borrowers pursuant to the
Loan Documents are valid, legal and binding, properly recorded or filed and
first priority perfected liens and security interests; and (iii) the Borrowers
hereby waive any and all defenses, set-offs and counterclaims which they,
whether jointly or severally, may have or claim to have against the
Administrative Agent or any Bank as of the date hereof.


(b)  No Waiver of Existing Defaults. Other than the Delivery Event, no Default
or Event of Default exists immediately before or immediately after giving effect
to this Fourth Amendment. Nothing in this Fourth Amendment nor any communication
between the Administrative Agent, any Bank, any Borrower or any of their
respective officers, agents, employees or representatives shall be deemed to
constitute a waiver of (i) any Default or Event of Default arising as a result
of the foregoing representation proving to be false or incorrect in any material
respect; or (ii) any rights or remedies which the Administrative Agent or any
Bank has against any Borrower under the Credit Agreement or any other Loan
Document and/or applicable law, with respect to any such Default or Event of
Default arising as a result of the foregoing representation proving to be false
or incorrect in any material respect.


6.  Binding Effect. This Fourth Amendment shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.


7.  Governing Law. This Fourth Amendment and all rights and obligations of the
parties hereunder shall be governed by and be construed and enforced in
accordance with the laws of the Commonwealth of Pennsylvania without regard to
Pennsylvania or federal principles of conflict of laws.


8.  Headings. The headings of the sections of this Fourth Amendment are inserted
for convenience only and shall not be deemed to constitute a part of this Fourth
Amendment.


9.  Counterparts. This Fourth Amendment may be executed in any number of
counterparts with the same affect as if all of the signatures on such
counterparts appeared on one document and each counterpart shall be deemed an
original.

-3-



IN WITNESS WHEREOF, the parties hereto have caused this Fourth Amendment to
Credit Agreement to be executed under seal by their duly authorized officers,
all as of the day and year first written above.
 
ePLUS inc.
 
By: /s/ Kleyton L. Parkhurst
Name: Kleyton L. Parkhurst
Title: Senior Vice President
 
ePLUS Group, inc.
 
By: /s/ Kleyton L. Parkhurst
Name: Kleyton L. Parkhurst
Title: Senior Vice President
 
ePLUS Government, inc.
 
By: /s/ Kleyton L. Parkhurst
Name: Kleyton L. Parkhurst
Title: Senior Vice President
 
ePLUS Capital, inc.
 
By: /s/ Kleyton L. Parkhurst
Name: Kleyton L. Parkhurst
Title: President
 

-4-



NATIONAL CITY BANK
 
By: /s/ Michael J. Labrum
Name: Michael J. Labrum
Title: Senior Vice President


 
BRANCH BANKING AND TRUST COMPANY OF
VIRGINIA
 
By: /s/ Ronald P. Gudbrandsen
Name: Ronald P. Gudbrandsen
Title: Senior Vice President
 
 
-5-



 